Per Curiam.

In the light of the opinion rendered by this court in “In the Interest of John Doe, Born on October 30, 1959, Juvenile-Appellant”, No. 6543, dated August 2, 1979, wherein this court vacated the order of the Family Court waiving jurisdiction over the juvenile and transferring him to the circuit court for trial as an adult, we conclude that the proceedings held herein are null and void.
The circuit court was without jurisdiction to conduct the proceedings in State v. Keith Darrel Brezee (the John Doe born on October 30, 1959, of case No. 6543).
As provided in HRS § 571-11, the family court retained “exclusive original jurisdiction” over Brezee, wherein the court’s jurisdiction was not validly waived. In re John Doe, 57 Haw. 413, 414-415, 558 P.2d 483, 484-85 (1976).